Matter of Grace D. v Francois Stanislas Alexandre B. (2020 NY Slip Op 02251)





Matter of Grace D. v Francois Stanislas Alexandre B.


2020 NY Slip Op 02251


Decided on April 9, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 9, 2020

Friedman, J.P., Kapnick, Webber, González, JJ.


17/17A 11370A 11370

[*1] In re Grace D., Petitioner-Respondent,
vFrancois Stanislas Alexandre B., Respondent-Appellant.


Cohen Rabin Stine Schumann LLP, New York (Harriet Newman Cohen of counsel), for appellant.

Orders, Family Court, New York County (Gail A. Adams, Referee), entered on or about December 18, 2017, and on or about January 8, 2018, which, to the extent appealed from as limited by the brief, denied respondent father's motion to modify a custody order issued by a Texas court, unanimously vacated, on the law, without costs, as void for lack of subject matter jurisdiction.
Under the Uniform Child Custody Jurisdiction and Enforcement Act, codified as Domestic Relations Law (DRL) § 76 et seq., Family Court did not have subject matter jurisdiction to make a determination as to respondent's motion to modify the parties' existing custody agreement issued by a Texas court. There is no dispute that respondent continues to reside in Texas, and there is no evidence that the Texas court has determined that it no longer has exclusive, continuing jurisdiction over the matter (see DRL 76-a, 76-b; Stocker v Sheehan, 13 AD3d 1, 4 [1st Dept 2004]). Accordingly, the court's denial of respondent's motion is vacated as void (see generally Lacks v Lacks, 41 NY2d 71, 74-76 [1976]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 9, 2020
CLERK